American Century Variable Portfolios, Inc. Statement of Additional Information Supplement VP Balanced Fund ¡ VP Capital Appreciation Fund VP Global Growth Fund ¡ VP Growth Fund VP Income & Growth Fund ¡ VP International Fund VP Large Company Value Fund¡ VP Mid Cap Value Fund VP Value Fund ¡ VP Ultra® Fund¡ VP VistaSM Fund Supplement dated April 15, 2009¡ Statement of Additional Information dated May 1, The entry for Steve Lurito in the Accounts Managed table on page 53 of the statement of additional information is deleted. American Century Investment Services, Inc., Distributor ©2009 American Century Proprietary
